Case 2:18-cv-01485-SRB Document 109 Filed 10/23/18 Page 1 of 3

                                                A     FILED    _           LODGED
                                                _     RECEIVED _           COPY

                                                          OCT 2 3 2018
                                                 CU~ RK   U 8 t} l§'f~l ~'f' ~OUlltT
                                                     13 1 §'t~ l ~f @fl A~ l~@NA
                                                Bf        I   "'---'       §Ef3bff¥




                                   CV-18-1485-PHX-SRB




        LETTER
         Case 2:18-cv-01485-SRB Document 109 Filed 10/23/18 Page 2 of 3



Dear Judge Bolton,

I am writing today to plead with the court to vacate a default put in against my family and I regarding
case# 21:8-cv-01485-SRB . The school district's attorney recently informed me that the plaintiffs'
attorney had filed a "default" and he shared that meant we could no longer defend ourselves. Please
understand we are only attempting to defend ourselves until my husband's benefits kick in at his new
job on or around November 1st and we can seek legal advice through them.

We were shocked when we received the initial documents that we were being sued for accusations
against my son, claiming he was involved in the assaults that took place at Hamilton. He was of the age,
size and grade level of those who were assaulted, not of those who were doing the assaulting. He was
never questioned by authorities .and he assured us he was not involved in any way . He was friends with
the teammates who were assaulted and still talks with them when sees them (we have a picture recent
of my son talking with the person whom the plaintiff's lawyer is saying he was involved with hurting). At
the time we received the documents, we attempted to seek council to help us understand what they
meant but were unsuccessful. We contacted multiple law firms throughout the area, most stating it was
a conflict of interest and they could not help us or they did not handle that kind of case. At that time we
did what we could and emailed our answer to the plaintiffs' lawyer stating our son was innocent and
had no involvement with the hazing and assaults that happened to his teammates and we didn't agree
to pay any amount of money because of his innocence. We have complied and participated in a phone
conference and correspondence with the plaintiff's attorney and have not knowingly missed any
deadlines or indicated we were not willing to respond or see this case through as we maintain our son's
innocence today and want to defend him and ourselves. As I stated, we replied to the initial documents
sent to our home in the summer and participated in a group phone conference with other defendants
on October 3, 2018. At that time, I shared our answer remained the same and thought there was no
additional information needed from us until we would meet for the depositions to be scheduled in
November. The district's attorney shared he would file the group response and recently emailed the
group who attended the conference to ask our permission to sign for us. When I responded he had our
permission, this is when he informed me the plaintiff's attorney filed the default. I inquired what that
meant and how to not be defaulted and he shared some resources to look up about what a default is
and what to do about it. I researched and still felt as though I didn't know what to do so I first emailed
the plaintiff's attorney (attached) who responded with "no". Upon reading his second response
(attached), I reached out to the court. A very helpful person named Nick shared I needed to write a
letter addressing the court to request a vacate of the default and explain why.

I can only imagine how extremely busy you are so I apologize for such a lengthy unorganized letter. I just
feel so helpless that we are now being told/threatened that we have to pay thousands of dollars, which
we do not have the resources to pay, especially for something we nor our son had anything to do with .
Now have to decide if we want to settle and pay $10,000 or more if we don't settle, and get our wages
garnished without a chance to defend ourselves or state our case. I don't see how that is justice that
someone can claim another person did something without hearing evidence from both sides and just get
to demand money by suing the person with no recourse.

Thank you for taking the time to read my letter and plea . I look forward to hearing your response. If you
need additional information, I can be contacted by phone at 480-364-5340 or email at
         Case 2:18-cv-01485-SRB Document 109 Filed 10/23/18 Page 3 of 3



ginn ylee97@ao l. com. If possible, may I receive your response via email as I only have until this Friday,
10/26/2018 to respond to the plaintiff's lawyer.




                                                           \ <J\ '-'-\       7_0\    ~
